Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/06/2022 has been entered.
Accordingly, claims 1-20 are pending in the application. Claims 1, 12, and 20 are currently amended.

Response to Arguments
Applicant’s arguments, see pages 13-17, filed 05/05/2022, with respect to claims 1-20 have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1-20 are allowed over the prior art made of record.

Reason for Allowance
The following is an examiner’s statement for reasons for allowance:
Claims 1-20 are allowable over the prior art of record. In view of the amendment filed, updated search and further consideration, claims 1-20 are allowed, as the prior art fails to disclose the features in a particular manner as claimed.
The claimed invention is directed to migrating data to a target database by creating mirror data of the source database, and when incremental data is detected in the source database in real time, migrating the incremental data to the source database.
Prior art reference Zhang (CN 105718570 A) et al. generally teaches obtaining to-be-migrated base data in a first service data set, generating mirror data that are the same as the base data, performing a migration process that migrates the base data to a second service data set, and 
Recording incremental data obtained for the base data in the migration process of the base data.
However, Zhang does not explicitly teach the features of, wherein the performing the adding processing and the migrating the incremental data to the second service data set comprises sequentially repeating, for each of the plurality of pieces of incremental data, the adding processing on the mirror data and the migrating the incremental data until a data volume of a current piece of incremental data is less than a preset data volume threshold; and based on the data volume of the current piece of incremental data that is less than the preset data volume threshold being obtained while the migration process of the base data is being performed, performing a double-write operation, as recited in independent claims 1, 12, and 20. 
Prior art reference Dornemann (US 10678758 B2) et al. generally teaches performing processing on the mirror data by using the incremental data, migrating the incremental data to the second service data set, in response to the migration process of the base data being completed, and clearing the mirror data and the incremental data in the first service data set in response to the migration process of the incremental data being completed. 
However, Dornemann does not explicitly teach the features of performing a double-write operation by simultaneously with the first modification processing, performing a second modification processing that modifies the base data and the incremental data in the second service data set by using the current piece of incremental data, wherein migration of remaining base data, the first modification processing, and the second modification processing are synchronously performed, as recited in independent claims 1, 12, and 20.
Prior art reference Krishnan (US 20110283045 A1) et al. generally teaches performing a double-write operation by performing a first modification processing that modifies the mirror data and the incremental data in the first service data set by using the current piece of incremental data, determining that the migration process of the incremental data is completed in response to first service data in the first service data set according to a result of the first modification processing being consistent with the second service data in the second service data set, and terminating the double-write operation and performing data rollback, in response to the first service data being inconsistent with the second service data.
However, Krishnan does not explicitly teach performing a double-write operation simultaneously with the first modification processing, and performing a second modification processing that modifies the base data and the incremental data in the second service data set by using the current piece of incremental data, wherein migration of remaining base data, the first modification processing, and the second modification processing are synchronously performed, as recited in independent claims 1, 12, and 20.
Prior art reference Breckenridge (US 8489632 B1) et al. generally teaches migrating the incremental data until a data volume of a current piece of incremental data is less than a preset data volume threshold. However, Breckenridge does not explicitly teach the preset data volume threshold is used to determine whether the migration is to be performed with or without a double-write operation with respect to the first service data set and the second service data set, as recited in independent claims 1, 12, and 20.
The cited prior art of Zhang, Dornemann, Krishnan, and Breckenridge when considered individually or in combination does not teach the claimed invention as recited in independent claims 1, 12, and 20. Thus, the reasons for allowance are perform the double-write operation with specific data only when the data volume of the current piece of incremental data being obtained while the migration process of the base data is being performed is less than the preset threshold, as recited in independent claims 1, 12, and 20.

Dependent claims 2-10, and 13-19 are allowable at least for the reasons cited above including all the limitations of the allowable independent base claim upon which they depend.
An updated search was conducted and no prior art before the effective filing date of the claimed invention anticipates or renders obvious the disclosed invention.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.H./Examiner, Art Unit 2168    

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168